        CASE 0:19-cv-01757-PJS-HB Doc. 70 Filed 09/15/21 Page 1 of 30




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


RLI INSURANCE COMPANY,                             Case No. 19‐CV‐1757 (PJS/HB)

             Plaintiff/Counter‐Defendant,

v.                                                            ORDER

STAN KOCH & SONS TRUCKING, INC.,

             Defendant/Counter‐Claimant.


      Erik T. Salveson, NILAN JOHNSON LEWIS PA, for plaintiff/counter‐
      defendant.

      R. Henry Pfutzenreuter and Paul R. Smith, LARKIN HOFFMAN DALY &
      LINDGREN, LTD., and Lauris A. Heyerdahl, for defendant/counter‐
      claimant.

      This case involves a series of contract disputes between defendant Stan Koch &

Sons Trucking, Inc., (“Koch”) and Koch’s longtime insurer, plaintiff RLI Insurance

Company (“RLI”). RLI filed suit in July 2019, alleging that Koch had breached its

contractual obligations by failing to provide adequate security for a bond issued by RLI.

Koch counterclaimed, alleging that RLI had failed to pay Koch amounts due under the

parties’ agreements. This matter is now before the Court on the parties’ cross‐motions

for summary judgment. For the reasons that follow, both motions are granted in part

and denied in part, and all claims and counterclaims are dismissed.
           CASE 0:19-cv-01757-PJS-HB Doc. 70 Filed 09/15/21 Page 2 of 30




                                    I. BACKGROUND

       Koch is a trucking company. Koch purchased liability insurance from RLI in

2007 and renewed its policy every year until 2018, when Koch switched insurers.1 ECF

No. 33 ¶ 4; ECF No. 34 ¶ 5. During all coverage periods relevant to this litigation, Koch

elected to maintain a large self‐insured retention, meaning that Koch was responsible

for investigating, adjusting, defending, and paying claims under a certain (high)

threshold. ECF No. 33‐1 at 2. In other words, Koch essentially functioned as its own

primary insurer, and RLI essentially functioned as Koch’s excess insurer. Because Koch

was responsible for paying most claims, RLI bore less risk, and consequently Koch paid

a lower premium. See id.

       Under federal law, however, a commercial motor carrier such as Koch cannot

function as its own primary insurer; instead, it must be insured for every dollar of

potential liability. ECF No. 46 ¶ 2; ECF No. 47‐1 at 14. To comply with this

requirement, Koch obtained from RLI a bond under which RLI agreed to be liable for

any claims that Koch failed to pay, including claims within the self‐insured retention.

See ECF No. 46 ¶ 2; ECF No. 47‐3. In exchange for this bond, Koch agreed to provide

security in the form of a letter of credit or cash. See ECF No. 33‐1 at 5. As a result, if RLI

did have to step in and pay a claim within Koch’s self‐insured retention, RLI could seek


       1
       RLI did not insure Koch for a one‐year period between 2011 and 2012. ECF
No. 34 ¶ 5; ECF No. 47‐1 at 6; ECF No. 47‐6 at 2.

                                             -2-
            CASE 0:19-cv-01757-PJS-HB Doc. 70 Filed 09/15/21 Page 3 of 30




reimbursement of that payment from Koch—and, if Koch failed to reimburse RLI, RLI

could recover against the security that Koch provided. In essence, then, RLI took on

little or no additional risk when it issued the bond.

        The Self‐Insured Retention Agreement (“SIR Agreement”), which memorializes

this arrangement, provides that the amount of the security provided by Koch must be

the greater of $1.75 million or 125% of the reserves maintained by Koch to pay pending

and anticipated claims. Id. A “reserve” is “the amount of money for which a claim . . .

could be expected reasonably to be disposed of.” Id. at 3. The SIR Agreement grants

RLI “the unrestricted right at any time to establish or revise Reserves.” Id. If the

security on deposit dips below the required amount, Koch must deposit additional

security within 15 days of receiving written notice of the deficiency. Id. at 5–6. If Koch

fails to timely post additional security, the SIR Agreement gives RLI the right to “cancel

the Policy, and all Endorsements, Filings and Certificates, including this Agreement.”

Id. at 6.

        Over the years, RLI has routinely audited Koch’s reserves, and RLI has twice

requested that Koch provide additional security—once in 2008 and again in 2013. ECF

No. 46 ¶ 13; ECF No. 47‐1 at 24–25. In both instances, Koch complied by providing an

amended letter of credit. ECF No. 47‐4; ECF No. 47‐1 at 24–25. Koch currently has a

$2 million letter of credit in place, and this amount has remained constant since the



                                            -3-
          CASE 0:19-cv-01757-PJS-HB Doc. 70 Filed 09/15/21 Page 4 of 30




letter of credit was last increased at RLI’s request on September 6, 2013. ECF No. 47‐4

at 6.

        On July 24, 2018, RLI conducted a routine audit of Koch’s reserves. See ECF

No. 47‐6. Prior to the audit, Koch advised that its reserves were $3,838,576.01. ECF

No. 47‐1 at 37–38; ECF No. 47‐6 at 3. Needless to say, Koch’s $2 million letter of credit

did not come close to satisfying Koch’s contractual obligation to maintain security in the

amount of 125% of its reserves. Accordingly, RLI demanded that Koch provide

additional security. ECF No. 47‐7.

        In late August 2018, Koch notified RLI that it would not be renewing its

insurance policy—i.e., that it would be moving its business to a different carrier. See

ECF No. 47‐8 at 3–4. But that did not end the relationship between the parties. Because

the policies that Koch had purchased from RLI were occurrence‐based (not claims‐

made), any claim asserted against Koch that arose out of events that had occurred while

RLI insured Koch remained covered by RLI and remained subject to the SIR Agreement.

See ECF No. 47‐1 at 12. Therefore, Koch remained obligated to provide security in the

amount required by the SIR Agreement.

        After receiving notice that Koch would not be renewing its policy, RLI issued at

least two more requests that Koch provide additional security. ECF No. 47‐8 at 2–3;

ECF No. 47‐9 at 3–5. Koch responded by requesting that RLI perform a new audit of



                                            -4-
           CASE 0:19-cv-01757-PJS-HB Doc. 70 Filed 09/15/21 Page 5 of 30




Koch’s reserves, explaining that Koch had recently resolved several significant claims.

ECF No. 47‐12 at 3; ECF No. 47‐15 at 3. RLI conducted another audit, and that audit

determined that Koch still owed more than $2.2 million in additional security. ECF

No. 47‐21. Despite RLI’s repeated demands, Koch failed to increase its letter of credit—

something that Koch was indisputably obligated to do under the SIR Agreement.

       Because Koch was clearly in breach of the SIR Agreement, RLI had the right to

cancel that agreement and all underlying insurance policies. ECF No. 33‐1 at 6. RLI

chose not to exercise its contractual remedies, however. Instead, RLI decided to

retaliate against Koch by breaching its own contractual obligations. Specifically, RLI

withheld over $200,000 in payments that were indisputably owed to Koch—telling Koch

that, as soon as Koch fulfilled its obligation to post the additional security, RLI would

fulfill its obligation to pay the withheld sums. See ECF No. 33 ¶ 15.

       RLI then filed this lawsuit, seeking an injunction, declaratory relief, and damages

in connection with Koch’s refusal to provide the amount of security required by the SIR

Agreement.2 Koch answered and counterclaimed, alleging breach of contract and

breach of the covenant of good faith and fair dealing in connection with RLI’s refusal to

pay over the amounts that it was withholding. ECF No. 34. Specifically, Koch alleged




       2
      RLI conducted a third audit after filing suit, the results of which showed that
Koch was still in breach of the SIR Agreement. ECF No. 47‐25.

                                            -5-
           CASE 0:19-cv-01757-PJS-HB Doc. 70 Filed 09/15/21 Page 6 of 30




that RLI wrongfully withheld a $4,662 premium refund, a $24,672 owner/operator

deposit, and $187,254.78 in loss‐adjustment expenses.3

       While this lawsuit has been pending, Koch has continued to resolve claims, and

its reserves have continued to shrink. As of December 10, 2020, Koch calculated its

aggregate reserves to be just $673,519. ECF No. 53 ¶ 11; ECF No. 53‐1 at 80. The parties

now agree that, because Koch’s reserves have shrunk so dramatically, Koch’s $2 million

letter of credit (which remains in place) is more than sufficient to satisfy Koch’s

obligations under the SIR Agreement. The parties further agree that, during the period

that Koch did not provide the amount of security required by the SIR Agreement, RLI

was never called upon to pay any claim or expense on behalf of Koch. ECF No. 53‐1 at

187. In other words, the amount of the security turned out not to matter, as RLI never

had to make a payment on behalf of Koch, much less ask Koch to reimburse it for that




       3
        At the time of the summary‐judgment hearing, Koch believed that the amount
due for loss‐adjustment expenses was $198,125.29. See ECF No. 56 at 10 (stating that
loss‐adjustment expense owed in the “William Wood (driver) matter, Claim #00429786”
was $128,737.99 and loss‐adjustment expense owed in the “Eddie Smith matter, Claim
#00446159” was $69,387.30). Following subsequent correspondence between Koch and
RLI, the parties now appear to agree that RLI actually owed a total of $187,254.78 in
loss‐adjustment expenses. See ECF No. 63 at 2 (documenting RLI’s payment for Claim
# 00429786 in the amount of $129,767.89); ECF No. 64 at 3 (email from Koch employee
confirming that RLI owes $57,486.89 on Claim # 00446159); ECF No. 64 at 2
(documenting RLI’s payment for Claim # 00446159 in the amount of $57,486.89). This
corrected figure is substituted throughout.

                                            -6-
         CASE 0:19-cv-01757-PJS-HB Doc. 70 Filed 09/15/21 Page 7 of 30




payment, much less be refused reimbursement, much less turn to the security to be

made whole.

       After determining that Koch was no longer in breach of the SIR Agreement, RLI

paid over to Koch all of the sums that it had been withholding. RLI represents—and

Koch does not dispute—that Koch was paid in full as of April 13, 2021. ECF No. 64.

       So that’s the end of this lawsuit, right? After all, RLI filed this lawsuit because

Koch was not providing the required amount of security. But Koch is now providing

far more security that the SIR Agreement requires, and its past breach did not harm

RLI. And Koch filed its counterclaims because RLI was refusing to make payments that

were due under the contract. But RLI has now made those payments. So what is left to

fight about? Most people would respond, “nothing.” But the relationship between

these parties is so acrimonious that, instead of simply walking away from this litigation,

they have continued to pay their lawyers to find creative ways to try to keep this

lawsuit alive.

       Each party now moves for summary judgment, seeking judgment in its favor on

its claims and dismissal of its opponent’s claims. Because the dispute between the

parties is largely moot, the Court dismisses all of the remaining claims and

counterclaims.




                                             -7-
         CASE 0:19-cv-01757-PJS-HB Doc. 70 Filed 09/15/21 Page 8 of 30




                                        II. ANALYSIS

                                     A. Standard of Review

       Summary judgment is warranted “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). A factual dispute is “material” only if its resolution might

affect the outcome of the suit under the governing substantive law. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). A factual dispute is “genuine” only if “the evidence

is such that a reasonable jury could return a verdict for the nonmoving party.” Id. “The

evidence of the non‐movant is to be believed, and all justifiable inferences are to be

drawn in [its] favor.” Id. at 255.

       The issue of mootness relates to the Court’s subject‐matter jurisdiction. “‘When,

during the course of litigation, the issues presented in a case lose their life because of

the passage of time or change in circumstances . . . and a federal court can no longer

grant effective relief, the case is considered moot’ and cannot be heard by a court.” Life

Invs. Ins. Co. of Am. v. Fed. City Region, Inc., 687 F.3d 1117, 1121 (8th Cir. 2012) (quoting

Ali v. Cangemi, 419 F.3d 722, 723 (8th Cir. 2005) (en banc)). “Generally, a claim is moot

when ‘changed circumstances already provide the requested relief and eliminate the

need for court action.’” Hillesheim v. Holiday Stationstores, Inc., 903 F.3d 786, 791 (8th Cir.

2018) (citation omitted).



                                              -8-
         CASE 0:19-cv-01757-PJS-HB Doc. 70 Filed 09/15/21 Page 9 of 30




                     B. RLI’s Claims for Injunctive & Declaratory Relief

       RLI seeks an injunction compelling Koch to maintain security in the amount

required by the SIR Agreement—that is, the greater of $1.75 million or 125% of Koch’s

aggregate reserves as determined by RLI. ECF No. 33‐1 at 5. RLI also seeks a

declaration that the SIR Agreement is valid and enforceable in all respects and that

Koch breached the SIR Agreement by failing to provide additional security following

RLI’s written demands.

       At the time that this lawsuit was filed in 2019, these were live issues. RLI had

repeatedly demanded that Koch provide more than $2 million in additional security,

and Koch had repeatedly failed to do so in clear breach of the SIR Agreement. But a lot

has happened since this lawsuit was filed. Koch settled or otherwise disposed of

numerous claims, and the amount of security that Koch is now providing exceeds the

amount of security that Koch is required to provide under the SIR Agreement. Koch

argues that, as a result, RLI’s claims for injunctive and declaratory relief are now moot.

The Court agrees.

       A claim is moot “when the ‘requisite personal interest’ that gave the plaintiff

standing to bring the [claim] disappears as the case proceeds.” Whitfield v. Thurston,

3 F.4th 1045, 1047 (8th Cir. 2021) (citation omitted). “In general, a pending claim for

injunctive relief becomes moot when the challenged conduct ceases and ‘there is no



                                             -9-
        CASE 0:19-cv-01757-PJS-HB Doc. 70 Filed 09/15/21 Page 10 of 30




reasonable expectation that the wrong will be repeated.’” Mo. Prot. & Advoc. Servs., Inc.

v. Carnahan, 499 F.3d 803, 811 (8th Cir. 2007) (citation omitted). The same is true with

respect to claims for declaratory relief. See Hamner v. Burls, 937 F.3d 1171, 1175 (8th Cir.

2019) (citing Smith v. Hundley, 190 F.3d 852, 854–55 (8th Cir. 1999)).

       Here, the challenged conduct—Koch’s failure to supply security in the amount

required by the SIR Agreement—has ceased. RLI argues that it is nonetheless entitled

to declaratory and injunctive relief because Koch may breach the SIR Agreement again

in the future—for example, by withdrawing its letter of credit, or by refusing to provide

additional security in the event that its reserves unexpectedly and dramatically increase.

But these possibilities are “too remote to establish an ongoing case or controversy.”

Ayyoubi v. Holder, 712 F.3d 387, 391 (8th Cir. 2013); see also Beaulieu v. Ludeman, 690 F.3d

1017, 1024 (8th Cir. 2012) (concluding that “speculation and conjecture” as to

defendants’ future acts were insufficient to save claims from mootness).

       Koch has had a $2 million letter of credit in place since 2013, and Koch has given

no indication that it intends to withdraw or decrease it. See ECF No. 47‐4 at 6. Further,

RLI has cited no evidence that Koch’s reserves are likely to balloon. Common sense

suggests that, as Koch continues to resolve claims, its reserves will continue to decline.

True, claims arising out of events that occurred prior to September 1, 2018, could still be

filed, but Koch must already know of virtually all such events (such as collisions



                                            -10-
         CASE 0:19-cv-01757-PJS-HB Doc. 70 Filed 09/15/21 Page 11 of 30




involving its trucks). It seems extraordinarily unlikely that so many unanticipated

claims will be filed—and those claims will be so large—that Koch’s $2 million letter of

credit will again prove inadequate.

       For these reasons, RLI’s claims for declaratory and injunctive relief are dismissed

without prejudice as moot.

                     C. RLI’s Breach‐of‐Contract Claim Seeking Damages

       RLI also seeks damages for Koch’s past breach of the SIR Agreement. The SIR

Agreement is governed by Illinois law. ECF No. 33‐1 at 9. “Under Illinois law, a breach

of contract claim has four elements: ‘(1) the existence of a valid and enforceable

contract; (2) performance by the plaintiff; (3) breach of contract by the defendant; and

(4) resultant injury to the plaintiff.’” Hess v. Bresney, 784 F.3d 1154, 1158–59 (7th Cir.

2015) (citation omitted). “Damages are an essential element of a breach of contract

action and a claimant’s failure to prove damages entitles the defendant to judgment as a

matter of law.” In re Ill. Bell Tel. Link‐Up II, 994 N.E.2d 553, 558 (Ill. App. Ct. 2013).

“The measure of damages for breach of contract is the amount that will compensate the

aggrieved party for the loss ‘which either fulfillment of the contract would have

prevented or which the breach of it has entailed.’” Santorini Cab Corp. v. Banco Popular N.

Am., 999 N.E.2d 46, 52 (Ill. App. Ct. 2013) (quoting LeFevour v. Howorka, 586 N.E.2d 656,

658 (Ill. 1991)).



                                              -11-
        CASE 0:19-cv-01757-PJS-HB Doc. 70 Filed 09/15/21 Page 12 of 30




      Koch contends that it is entitled to summary judgment on RLI’s breach‐of‐

contract claim because Koch’s breach did not harm RLI and therefore RLI cannot

establish damages. The Court agrees. Before Koch could lose a single penny as a result

of Koch’s failure to maintain adequate security, a claim within Koch’s self‐insured

retention would have to be made against Koch, and the following would have to occur:

             1.     Koch would have to fail to pay the claim.

             2.     The claimant would have to make a claim against
                    RLI’s bond.

             3.     RLI would have to pay the claim.

             4.     RLI would have to seek reimbursement from Koch.

             5.     Koch would have to fail to reimburse RLI.

             6.     RLI would have to attempt to recover against the
                    security provided by Koch.

             7.     The security would have to prove inadequate, leaving
                    RLI with an unrecoverable loss.

      None of this happened. Koch never failed to pay a claim. No claim was ever

made against the bond. RLI never made a payment to a claimant. And so on. ECF

No. 53‐1 at 187. RLI did not lose a cent on account of Koch’s breach of its contractual




                                           -12-
           CASE 0:19-cv-01757-PJS-HB Doc. 70 Filed 09/15/21 Page 13 of 30




obligation to provide sufficient security. Accordingly, Koch is entitled to summary

judgment on RLI’s breach‐of‐contract claim.4

       RLI strenuously resists this conclusion and argues that it has suffered damages

because (1) RLI was forced to cover a risk without compensation and (2) RLI was forced

to bring this lawsuit, which caused it to incur attorney’s fees and costs. For the reasons

that follow, the Court finds that neither argument is persuasive.

                                     1. Exposure to Risk

       RLI argues that it was damaged by Koch’s failure to provide an amended letter

of credit as required by the SIR Agreement because Koch’s breach forced RLI to cover

risk without being compensated. In the typical case, RLI argues, a surety issues a bond



       4
        RLI cites several cases in which courts have enforced contractual provisions
requiring one party to provide collateral security. See, e.g., Hanover Ins. Co. v. Clark,
No. 05‐C‐2162, 2006 WL 2375428 (N.D. Ill. Aug. 15, 2006) (enforcing indemnification
agreement where principal defaulted on contract and claims were made on bond);
Ramsay’s Est. v. Whitbeck, 56 N.E. 322 (Ill. 1900) (involving lawsuit to recover sums paid
by sureties); United City of Yorkville v. Fid. & Deposit Co. of Md., 143 N.E.3d 69 (Ill. App.
Ct. 2019) (discussing parties’ rights and obligations where principal went bankrupt
prior to completion of contract); City of Elgin v. Arch Ins. Co., 53 N.E.3d 31 (Ill. App. Ct.
2015) (same); Mountbatten Sur. Co., Inc., v. Szabo Contracting, Inc., 812 N.E.2d 90, 101 (Ill.
App. Ct. 2004) (enforcing indemnity agreement where subcontractors and suppliers
made claims on bond).

        But the question in this case is not whether the SIR Agreement is enforceable. It
is. Nor is the question whether Koch breached the agreement. It did. The question is
whether RLI was damaged by Koch’s breach. It was not. None of the cases cited by RLI
stand for the proposition that a party may prevail on a breach‐of‐contract claim under
Illinois law absent any proof that it incurred damages.

                                             -13-
         CASE 0:19-cv-01757-PJS-HB Doc. 70 Filed 09/15/21 Page 14 of 30




guaranteeing that the principal will pay or perform its obligations. And, in the typical

case, the principal pays a premium to the surety for covering that risk. But in this case,

rather than securing the bond by paying a premium, Koch essentially secured the bond

by providing sufficient collateral to remove the risk that RLI was purporting to cover

with the bond. RLI argues that, just as it would have been harmed by the nonpayment

of premiums in the “typical case,” so too was it harmed by Koch’s failure to provide

sufficient security in this case. See ECF No. 57 at 13. Put another way, Koch’s failure to

provide adequate security forced RLI to cover a risk, and Koch did not pay RLI to cover

that risk.

       According to RLI, Koch’s argument that RLI’s claim should be dismissed for lack

of damages is akin to “an insured claiming that it should not have to pay a premium for

its insurance policy because it had no claims during the policy period.” Id. at 14. The

point, says RLI, is not that it never had to make a payment under the bond. Rather, the

point is that it was not compensated for covering a risk.

       Unfortunately for RLI, however, its argument finds no support in Illinois law.

Under Illinois law, “damages due to a breach of contract are limited to actual losses

arising from the breach.” 349 W. Ontario Bldg. Corp. v. Palmer Truck Leasing Co.,

317 N.E.2d 740, 748 (Ill. App. Ct. 1974). “The purpose of damages is to put the

nonbreaching party into the position he or she would have been in had the contract



                                           -14-
        CASE 0:19-cv-01757-PJS-HB Doc. 70 Filed 09/15/21 Page 15 of 30




been performed, but not in a better position. Compensation awarded in a breach of

contract action should not provide plaintiff with a windfall.” Walker v. Ridgeview Constr.

Co., 736 N.E.2d 1184, 1187 (Ill. App. Ct. 2000).

       Suppose, consistent with RLI’s hypothetical, that an individual takes out a

health‐insurance policy and agrees to pay a premium of $1,000 per month. Suppose

further that the insured fails to pay her premium for three months—a three‐month

period in which she did not incur any health‐care expenses. If both parties to the

contract had fully performed—in particular, if the insured had paid her premiums as

promised—then the insurer would have collected $3,000. In other words, at the time

the insurer files suit, the insurer has $3,000 less than it would have had if the insured

had fulfilled her obligations under the contract. Thus, to put the insurer in the position

in which it would be had the insured performed, the court must order the insured to

pay $3,000 to the insurer.

       In this case, by contrast, Koch agreed to maintain enough security so that RLI

would bear almost no risk under its bond. Koch failed to post adequate security and

thus failed to eliminate RLI’s risk. Fortunately, however, no one made a claim under

the bond. As a result, RLI suffered no damages. RLI has x amount of money. If Koch

had not breached, RLI would have exactly the same amount of money: x. Thus,

ordering Koch to pay damages to RLI is not necessary “to put the nonbreaching party



                                            -15-
        CASE 0:19-cv-01757-PJS-HB Doc. 70 Filed 09/15/21 Page 16 of 30




into the position he or she would have been in had the contract been performed.”

Walker, 736 N.E.2d at 1187. RLI is already in that position. Ordering Koch to pay

damages to RLI would instead “provide plaintiff with a windfall,” which is expressly

prohibited under Illinois law. Id.

       RLI complains that, if Koch is not ordered to pay damages, then Koch could

breach its obligation to maintain sufficient security with impunity. If RLI were correct,

its quarrel would be with Illinois law, not with this Court. But RLI is not correct. RLI

had at least three remedies available to it:

       First, RLI could have sought injunctive relief, asking a court to order Koch to

increase the amount of security that it was providing. That, in fact, is what RLI did in

bringing this lawsuit. If Koch’s security were still inadequate—or if there were a

realistic possibility that Koch’s security would become inadequate in the future—this

Court would now be entering an injunction against Koch.

       Second, Koch could have implemented the very remedy that the SIR Agreement

provides. According to § 3(c) of the SIR Agreement, if Koch fails to provide adequate

security within 15 days of RLI’s written demand, RLI may, “in addition to any other

remedies, cancel the Policy, and all Endorsements, Filings and Certificates, including

this Agreement.” ECF No. 33‐1 at 6. RLI was not forced to provide coverage for a risk

without compensation; the SIR Agreement on its face allowed it to terminate all



                                               -16-
           CASE 0:19-cv-01757-PJS-HB Doc. 70 Filed 09/15/21 Page 17 of 30




coverage if Koch did not provide adequate security. RLI chose not to avail itself of this

remedy.5

       Third, RLI could have purchased additional security from a third party to

eliminate the risk caused by Koch’s breach. If RLI had done so, RLI could now seek to

recover the cost of purchasing that security. Again, RLI failed to pursue an available

remedy.

       RLI argues that, even though it did not obtain additional security from a third

party, RLI should now be able to recover the amount of the premium that it would have

paid to a third party if it had obtained additional security. RLI’s justification for this

request is that it “internalized” the cost of the premium that it would have paid to

someone else. See ECF No. 57 at 14. Specifically, RLI argues that, through discovery,

RLI learned that the cost to Koch of obtaining a letter of credit is 2.5% of the amount of

the security. ECF No. 47‐1 at 36. Based on this fact, RLI calculates that it would have

cost Koch $137,222.50 to provide sufficient security for the entire period that it was in




       5
         RLI argued at the summary‐judgment hearing (but not in its brief) that this
contractual remedy was not available to it because insurance regulations prevent
insurers from canceling coverage under these circumstances. The Court has no idea if
that is true. RLI did not cite or otherwise provide any information about these
“regulations”—and, because RLI did not make this argument until the hearing, Koch
did not have a chance to respond. Even assuming that RLI is correct, however, it would
simply mean that RLI did a poor job negotiating the contract; it would not mean that
RLI could not have negotiated an effective contractual remedy.

                                             -17-
          CASE 0:19-cv-01757-PJS-HB Doc. 70 Filed 09/15/21 Page 18 of 30




breach. ECF No. 46 ¶ 11. RLI argues that this figure is a “conservative measure” of the

premium cost that RLI “internalized.” ECF No. 45 at 8.

      This is a novel theory of damages—and, as RLI candidly acknowledged at oral

argument, RLI is not aware of a single court that has ever accepted its theory. This

Court does not believe that the Illinois Supreme Court would be the first court to do so.

As this Court has explained, Illinois courts have consistently held that the purpose of an

award of damages is to put the plaintiff in the position in which it would have been if

the breach had not occurred. If the Court were to accept RLI’s theory, RLI would end

up with $137,222.50 more than it would have if Koch had not breached. That sounds

like a windfall—and, as noted, windfalls are prohibited by Illinois law. See Walker,

736 N.E.2d at 1187.6

                                   2. Attorney’s Fees

      RLI next argues that it can establish damages because it incurred attorney’s fees

and litigation costs in bringing this lawsuit, and it never would have incurred these

expenses if Koch had not breached the SIR Agreement. But even if a contractual award

of attorney’s fees could satisfy the damages element of a breach‐of‐contract claim—and



      6
         Even if the Illinois courts were willing to accept RLI’s theory, RLI would have
problems of proof. There is no reason to believe that Koch’s cost to obtain a letter of
credit is the same as whatever “cost” RLI incurred in “internalizing” the risk created by
Koch’s breach. Nor is there any other evidence in the record that would allow a jury to
assess the amount of this “internalized” cost.

                                           -18-
           CASE 0:19-cv-01757-PJS-HB Doc. 70 Filed 09/15/21 Page 19 of 30




RLI has cited no authority to suggest that it can7—RLI is not entitled to attorney’s fees

because it is not a prevailing party in this action.

       The SIR Agreement contains an unusual attorney’s‐fees provision that is split

between two paragraphs. First, in § 3(a), the parties agree that Koch will “deposit and

maintain with [RLI] certain collateral as security to insure the performance of [Koch’s]

Obligations.” ECF No. 33‐1 at 5. These “Obligations” are defined as any indebtedness

or other obligation that Koch has to RLI, including RLI’s “reasonable costs, legal

expenses and attorneys’ fees incurred as a result of execution or enforcement” of

various “Documents,” including the SIR Agreement. Id. Section 3(e) then provides that

RLI “may draw against” this collateral and “apply proceeds thereof” to indemnify itself

“for any and all liability, losses, costs, damages, attorneys’ fees, and disbursements, and

any other expenses that [RLI] may sustain . . . in enforcing any of the covenants of th[e

SIR] Agreement.” Id. at 6. As relevant to this litigation, then, the SIR Agreement




       7
         RLI cites RLI Insurance Co. v. Roberts, 819 F. App’x 227 (5th Cir. 2020), for the
proposition that attorney’s fees may constitute damages in a breach‐of‐contract action.
But, in Roberts, the surety filed suit against the indemnitor after the principal defaulted
on its contract and the surety was sued on the bond. In explaining that the dispute
between the surety and indemnitor remained live (even though the surety had
apparently settled the underlying litigation), the Fifth Circuit noted that the surety was
still seeking indemnification for the attorney’s fees it incurred in defending the underlying
litigation—not the attorney’s fees that it was incurring in pursuing its lawsuit against the
indemnitor.

                                             -19-
        CASE 0:19-cv-01757-PJS-HB Doc. 70 Filed 09/15/21 Page 20 of 30




provides that RLI may draw against Koch’s collateral to indemnify itself for attorney’s

fees incurred “in enforcing” the SIR Agreement.

       Illinois courts construe attorney’s‐fees provisions narrowly and, in interpreting

similar “in enforcing” language, those courts have held that attorney’s fees are available

only to a prevailing party. In Powers v. Rockford Stop‐N‐Go, Inc., 761 N.E.2d 237, 240

(Ill. App. Ct. 2001), for example, the court construed a lease agreement that provided:

“Each party agrees to pay and discharge all reasonable costs, attorneys’ fees and

expenses which may be incurred or made by the other in enforcing the covenants and

agreements of this lease.” Id. “[C]onsistent with the strict construction given such

provisions,” the court held that this language only provided for an award of attorney’s

fees “to a prevailing party.” Id. at 241. As the court explained, “[t]he word ‘enforce’

means ‘to compel obedience to.’ Black’s Law Dictionary 528 (6th ed. 1990).

Accordingly, . . . a party is entitled to an award of attorney fees under this provision

only when she or he can demonstrate that the other party was compelled by the trial

court to obey a condition of the lease.” Id.

       Here, RLI cannot demonstrate that Koch was “compelled by the . . . court to

obey” any provision of the SIR Agreement. None of RLI’s claims have survived

summary judgment, and thus RLI has not sustained any attorney’s fees “in enforcing

any of the covenants of th[e SIR] Agreement.”



                                               -20-
           CASE 0:19-cv-01757-PJS-HB Doc. 70 Filed 09/15/21 Page 21 of 30




       Further, even if RLI were a “prevailing party,” the SIR Agreement does not

explicitly grant this Court authority to award attorney’s fees. Instead, the SIR

Agreement authorizes RLI to draw against Koch’s letter of credit to indemnify itself for

any attorney’s fees or costs that RLI incurs in enforcing the SIR Agreement. Nowhere

does the SIR Agreement give this or any other court the authority to award attorney’s

fees incurred in enforcing the contract. Absent any such language—and given that

attorney’s‐fees provisions are narrowly construed under Illinois law—the Court finds

that, even if RLI were a prevailing party, the Court would not have authority to order

Koch to pay RLI’s attorney’s fees.8 See Oak Forest Props., LLC v. RER Fin., Inc.,

116 N.E.3d 341, 344 (Ill. App. Ct. 2018) (“[C]ontracts that provide for an award of

attorney fees to the prevailing party are in derogation of common law and must be

strictly construed.”); Chapman v. Engel, 865 N.E.2d 330, 333 (Ill. App. Ct. 2007) (“We are

required to strictly construe a contractual provision for attorney fees.”); Erlenbush v.

Largent, 819 N.E.2d 1186, 1189 (Ill. App. Ct. 2004) (holding that attorney‐fee provisions

must be strictly construed “to mean nothing more—but also nothing less—than the

letter of the text”).


       8
        RLI argues that Koch’s Rule 30(b)(6) witness admitted that RLI is “entitled to
recover its attorney fees and litigation costs in enforcing the SIR Agreement.” ECF
No. 57 at 11. Even accepting this statement as a fair interpretation of the deposition
transcript that RLI cites, see ECF No. 47‐1 at 22, this is not an admission by Koch that
RLI is entitled to recover its fees and costs from a court rather than (as the SIR
Agreement expressly provides) from the letter of credit.

                                            -21-
              CASE 0:19-cv-01757-PJS-HB Doc. 70 Filed 09/15/21 Page 22 of 30




          For these reasons, the Court finds that, although Koch breached its contractual

obligation to provide adequate security, RLI suffered no damages on account of that

breach, and thus Koch is entitled to summary judgment on RLI’s breach‐of‐contract

claim.9

                                   D. Koch’s Counterclaims

          As explained above, RLI chose to respond to Koch’s breach of the SIR Agreement

not by pursuing the remedies provided in that agreement but instead by committing its

own (retaliatory) breaches of the parties’ agreements. Specifically, RLI withheld over

$200,000 in payments that were indisputably owed to Koch—telling Koch that, as soon

as Koch fulfilled its obligation to post the additional security, RLI would fulfill its

obligation to make the payments. See ECF No. 33 ¶ 15.

          Koch filed a counterclaim seeking payment of the withheld amounts, alleging

breach of contract and breach of the covenant of good faith and fair dealing. According

to Koch, RLI owes a total of $216,588.78, which consists of a $4,662 premium refund, a

$24,672 owner/operator deposit, and $187,254.78 for loss‐adjustment expenses. ECF

No. 34 ¶ 45; ECF Nos. 63–64.




          9
        Because the Court resolves this claim based on RLI’s failure to establish
damages, the Court does not reach Koch’s alternative arguments that (1) Koch had no
affirmative obligations to RLI under the parties’ agreements; (2) RLI’s reserve
calculations were unreasonable; and (3) RLI waived the right to challenge the breach.

                                             -22-
        CASE 0:19-cv-01757-PJS-HB Doc. 70 Filed 09/15/21 Page 23 of 30




       RLI argued in its summary‐judgment briefing that Koch’s counterclaims were

“moot” because “RLI has consistently taken the position that . . . it will pay these

amounts to Koch when Koch confirms that the security it is providing is no longer

deficient.” ECF No. 45 at 2. At oral argument, RLI went further and represented that it

was in the process of paying the withheld amounts to Koch. RLI argued that, because it

was giving Koch all of the relief that it sought in its counterclaims, there was no longer a

live controversy for the Court to consider. Koch, in turn, argued that its “breach of

contract claim is not moot unless and until RLI reimburses Stan Koch, and in the

absence of that, Stan Koch is entitled to immediate entry of summary judgment on its

breach of contract counterclaim in the undisputed amount of $[216,588.78].” ECF

No. 60 at 16.

       Given that the parties appeared to agree that Koch’s counterclaims would be

moot if RLI paid the withheld amounts, and given that RLI represented that it was in

the process of making those payments, the Court asked that once the payments had

been made, the parties submit a letter confirming that Koch’s counterclaims could be

dismissed as moot. The parties agreed to proceed in this manner.

       Six weeks after oral argument, RLI filed a letter stating that all amounts owing to

Koch had been paid and that Koch’s counterclaims were now fully resolved. ECF

No. 64. As this letter was not jointly signed by Koch, the Court issued an order on



                                            -23-
            CASE 0:19-cv-01757-PJS-HB Doc. 70 Filed 09/15/21 Page 24 of 30




April 15, 2021, recounting the parties’ joint representation that payment of the amounts

claimed by Koch would resolve Koch’s counterclaims, and requiring Koch to show

cause why its counterclaims should not be dismissed as moot. ECF No. 65.

       In its response to that order, Koch did not dispute that all of the withheld sums

had been paid. Nor did Koch invoke any exception to the mootness doctrine (such as

the voluntary‐cessation exception or the capable‐of‐repetition‐yet‐avoiding‐review

exception).10 See Whitfield, 3 F.4th at 1047 (“the party invoking the exception [to

mootness] . . . bears the burden of demonstrating that it applies”). Instead, Koch

argued—for the first time—that its counterclaims are not moot because it is entitled to

attorney’s fees under the insurance policy and because it is entitled to prejudgment

interest under Minnesota law.11 For the reasons that follow, the Court disagrees.

                                      1. Attorney’s Fees

       Koch’s claim for attorney’s fees does not save its counterclaims from being

dismissed as moot. “[T]he mere fact that continued adjudication would provide a



       10
        See, e.g., Whitfield, 3 F.4th at 1047–48 (describing “capable‐of‐repetition‐yet‐
evading‐review exception to mootness”); Wright v. RL Liquor, 887 F.3d 361, 363 (8th Cir.
2018) (describing voluntary cessation).
       11
          See Schwan’s Sales Enters., Inc. v. SIG Pack, Inc., 476 F.3d 594, 597 (8th Cir. 2007)
(“Minnesota’s prejudgment interest statute applies in the absence of [a] choice‐of‐law
provision that expressly governs procedural matters”); ECF No. 33‐1 at 9 (providing
that Illinois law governs substantive matters of contract interpretation but silent with
respect to procedural matters).

                                              -24-
            CASE 0:19-cv-01757-PJS-HB Doc. 70 Filed 09/15/21 Page 25 of 30




remedy for an injury that is only a byproduct of the suit itself does not mean that the

injury is cognizable under Art. III.” Diamond v. Charles, 476 U.S. 54, 70–71 (1986); see also

Lewis v. Cont’l Bank Corp., 494 U.S. 472, 480 (1990) (“[An] interest in attorney’s fees is, of

course, insufficient to create an Article III case or controversy where none exists on the

merits of the underlying claim.”); Advantage Media, L.L.C. v. City of Eden Prairie, 456 F.3d

793, 803 n.5 (8th Cir. 2006) (“A potential right to attorney fees alone would be

insufficient to keep this controversy alive.”).

                                  2. Prejudgment Interest

       Koch claims that it is entitled to prejudgment interest and that its unresolved

claim for prejudgment interest means that its counterclaims are not moot. There are at

least two problems with Koch’s argument:

       First, Koch seeks prejudgment interest under Minn. Stat. § 549.09, subd. 1(a);

indeed, Koch argues that prejudgment interest is “mandatory” under that statute. ECF

No. 66 at 4 (quoting Quest Commc’ns Co. v. Free Conferencing Corp., No. 10‐CV‐490

(MJD/SER), 2017 WL 4618277 at *32 (D. Minn. Mar. 31, 2017)).12 Section 549.09,



       12
         Koch also claims that it is entitled to prejudgment interest under Minnesota
common law, but common‐law prejudgment interest is not mandatory. See Matthew v.
Unum Life Ins. Co. of Am., 639 F.3d 857, 866 (8th Cir. 2011) (explaining that, under
Minnesota law, an award of common‐law prejudgment interest is subject to equitable
considerations). For the reasons described below, the Court is unwilling to exercise its
discretion under the common law to award prejudgment interest to Koch (assuming
that the Court has such discretion).

                                             -25-
            CASE 0:19-cv-01757-PJS-HB Doc. 70 Filed 09/15/21 Page 26 of 30




subd. 1(a) provides that, “[w]hen a judgment or award is for the recovery of money, . . .

interest from the time of the verdict, award, or report until judgment is finally entered

shall be . . . added to the judgment or award.” Thus, prejudgment interest under

§ 549.09 is only required—indeed, is only authorized—when there has been “a judgment

or award . . . for the recovery of money.”13 As there has been no “judgment or award”

in Koch’s favor, there can be no award of prejudgment interest under § 549.09,

subd. 1(a). Cf. Fox v. Bd. of Trs., 42 F.3d 135, 141–42 (2d Cir. 1994) (rejecting claim that

plaintiffs were entitled to pursue unpleaded claim for nominal damages pursuant to

Fed. R. Civ. P. 54(c), which at that time provided that “every final judgment shall grant

the relief to which the party in whose favor it is rendered is entitled, even if the party




       13
         See Soderbeck v. Ctr. for Diagnostic Imaging, Inc., 793 N.W.2d 437, 441 (Minn. Ct.
App. 2010) (“The parties . . . appear to agree that Soderbeck is not entitled to pre‐ or
postjudgment interest under [§ 549.09] because Soderbeck did not obtain a verdict,
award, or judgment for the recovery of money; rather, his malpractice claim was
resolved by the mediated settlement agreement.”); Warrick v. Graffiti, Inc., 550 N.W.2d
303, 310 (Minn. Ct. App. 1996) (“[P]rejudgment interest is inappropriate in this case
under . . . § 549.09, subd. 1, because there was no judgment or award that could serve as
the basis for a prejudgment interest award.”); Great W. Cas. Co. v. Barnick, 542 N.W.2d
400, 401–02 (Minn. Ct. App. 1996) (holding that statutory precursor to § 549.09
“expressly requires that there be a ‘judgment’ against an insured before an insurer’s
obligation to pay prejudgment interest is triggered”); Frontier Pipeline, LLC v. Metro.
Council, No. A12‐22, 2012 WL 2203016, at *1–3 (Minn. Ct. App. June 18, 2012) (reversing
lower court and finding that, because defendant “paid the [disputed amount in a
breach‐of‐contract action] in the absence of a judgment, award, or verdict requiring it to
do so,” plaintiff was not entitled to prejudgment interest under § 549.09).

                                             -26-
        CASE 0:19-cv-01757-PJS-HB Doc. 70 Filed 09/15/21 Page 27 of 30




has not demanded such relief in the party’s pleadings” because “there is no ‘final

judgment’ for Plaintiffs in this case upon which the rule may operate”).

       Second, even if a money judgment had been entered in favor of Koch, the Court

would exercise its discretion to deny an award of prejudgment interest. In its answer to

the amended complaint, in its counterclaims, in its motion for summary judgment, in its

summary‐judgment briefing, at oral argument on its summary‐judgment motion, and in

its proposed order granting its summary‐judgment motion, Koch repeatedly and

consistently identified the relief that it was seeking: $4,662 for the premium refund;

$24,672 for the owner/operator deposit; and a fluctuating figure for loss‐adjustment

expenses (the parties eventually agreed on $187,254.78). See ECF No. 34 at 6–11; ECF

No. 55; ECF No. 56 at 3, 9–11, 26; ECF No. 60 at 2, 16. RLI then provided precisely that

relief to Koch after Koch indicated at the summary‐judgment hearing that, if RLI did so,

Koch’s counterclaims would be moot. Koch did not say a word about prejudgment

interest until, weeks after the summary‐judgment hearing, and after RLI had provided

all of the relief that Koch had sought in its counterclaims and summary‐judgment

motion, Koch claimed an entitlement to prejudgment interest in its response to the

Court’s show‐cause order—an order that was necessitated by Koch’s volte face on the

issue of mootness.




                                           -27-
            CASE 0:19-cv-01757-PJS-HB Doc. 70 Filed 09/15/21 Page 28 of 30




       Koch’s position is thus comparable to the position of a litigant who files suit

seeking only declaratory and injunctive relief and then seeks to add a claim for damages

in the late stages of litigation in order to save the case from mootness. In Fox, for

example, a group of students sued their university, seeking injunctive and declaratory

relief for alleged violations of their First Amendment rights. The plaintiffs graduated

before the case was resolved, which appeared to moot their claims. The plaintiffs

argued that their claims were not moot because they could also claim nominal damages.

The Second Circuit rejected this argument because there was “no specific mention in the

Complaint of nominal damages” nor could such a request be “inferred from the

language of the Complaint.” 42 F.3d at 141 (citation, quotation marks, and alterations

omitted). The plaintiffs pointed to “the prayer in the Complaint for ‘such other relief as

the Court deems just and proper,’” but the Second Circuit held that this “boilerplate

prayer” was insufficient to preserve plaintiffs’ claim for damages.14 Id.



       14
         See also Arizonans for Off. Eng. v. Arizona, 520 U.S. 43, 71 (1997) (“It should have
been clear to the Court of Appeals that a claim for nominal damages, extracted late in
the day from [a] general prayer for relief and asserted solely to avoid otherwise certain
mootness, bore close inspection.”); Richards v. N.L.R.B., 702 F.3d 1010, 1016 (7th Cir.
2012) (“Because any request for postage reimbursement has been waived, this last‐
minute request cannot serve as a basis for standing.”); Boucher v. Syracuse Univ., 164
F.3d 113, 118 (2d Cir. 1999) (“A request for damages . . . will not avoid mootness if it
was ‘inserted after the complaint was filed in an attempt to breathe life into a moribund
dispute.’” (citation omitted)); Youngstown Publ’g Co. v. McKelvey, 189 F. App’x 402, 407
(6th Cir. 2006) (“When asserted to avoid mootness, courts are reluctant to find that a
party stated a claim for damages.”).

                                            -28-
            CASE 0:19-cv-01757-PJS-HB Doc. 70 Filed 09/15/21 Page 29 of 30




       The Court recognizes that, if judgment had been entered in Koch’s favor, the

Court would have discretion to award prejudgment interest notwithstanding Koch’s

failure to seek prejudgment interest in any of its pleadings or briefs. Contʹl Indem. Co. v.

IPFS of N.Y., LLC, 7 F.4th 713, 717–18 (8th Cir. 2021). But given the circumstances

recounted above—and given the fact that RLI withheld the payments only after Koch

had first blatantly breached its own contractual duties—the Court would exercise its

discretion not to award prejudgment interest to Koch.

       In sum, the Court finds that Koch cannot save its counterclaims from being

dismissed as moot by making a last‐minute request for prejudgment interest.15

Accordingly, Koch’s counterclaims are dismissed without prejudice as moot.16

                                          ORDER




       15
         In Count IV of its counterclaim, Koch pleaded a claim for breach of the
covenant of good faith and fair dealing. ECF No. 34 ¶¶ 70–80. Neither party addressed
Count IV in their briefing or at oral argument. Because Koch did not seek any relief on
Count IV that it did not also seek on Counts I–III, and because Koch has received all of
the relief that it requested, Count IV is also dismissed as moot.

       Koch also sought an award of attorney’s fees and costs, ECF No. 34 at 10, but for
the reasons already explained, a claim for attorney’s fees and costs is insufficient to
preserve an otherwise‐moot claim.
       16
       Because the Court finds that Koch’s counterclaims are moot, the Court does not
reach RLI’s alternative argument that Koch cannot enforce its contractual rights to the
premium refund, owner/operator deposit, and loss‐adjustment expenses because Koch
breached the SIR Agreement before RLI did.

                                            -29-
       CASE 0:19-cv-01757-PJS-HB Doc. 70 Filed 09/15/21 Page 30 of 30




      Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT the motions of plaintiff/counter‐defendant RLI

Insurance Company (“RLI”) [ECF No. 43] and defendant/counter‐claimant Stan Koch &

Sons Trucking, Inc., (“Koch”) [ECF No. 51] for summary judgment are GRANTED IN

PART and DENIED IN PART as follows:

      1.    RLI’s claim for damages is DISMISSED WITH PREJUDICE AND ON THE

            MERITS.

      2.    RLI’s other claims are DISMISSED WITHOUT PREJUDICE AS MOOT.

            And

      3.    Koch’s counterclaims are DISMISSED WITHOUT PREJUDICE AS MOOT.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


 Dated: September 15, 2021                   s/Patrick J. Schiltz
                                             Patrick J. Schiltz
                                             United States District Judge




                                          -30-
